Case 6:20-cr-00064-JCB-KNM Document 28 Filed 02/24/21 Page 1 of 3 PageID #: 68




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                      '
                                              '
V.                                            '   No. 6:20-CR-64
                                              '   Judge JCB/KNM
STEPHANIE MICHELLE STEWART                    '


                               ELEMENTS OF OFFENSE

         The defendant has been charged in Count 1 of the indictment with theft of mail in

violation of 18 U.S.C. ' 1708. The essential elements which must be proven beyond a

reasonable doubt to establish a violation of this offense are:

         FIRST:       That multiple pieces of mail were in a mail receptacle, as
                      described in the indictment; and

         SECOND:      That the defendant stole the pieces of mail from the mail
                      receptacle, as described in the indictment.

         Mail matter is stolen when it has been wrongfully taken from an authorized

depositary for mail matter with intent to deprive the owner, temporarily or permanently,

of its use and benefit. That intent must exist at the time the mail matter is taken from the

mails.
Case 6:20-cr-00064-JCB-KNM Document 28 Filed 02/24/21 Page 2 of 3 PageID #: 69




Elements of Offense - Page 1

                                          Respectfully submitted,

                                          NICHOLAS J. GANJEI
                                          ACTING UNITED STATES ATTORNEY

                                            /s/ Allen H. Hurst
                                          ALLEN H. HURST
                                          Assistant United States Attorney
                                          Texas Bar No. 10313280
                                          110 N. College, Suite 700
                                          Tyler, Texas 75702
                                          (903) 590-1400
                                          (903) 590-1439 (fax)
                                          Allen.Hurst@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Elements of the Offense was served

on counsel of record for defendant via the court's CM/ECF on this the 24th day of

February 2021.

                                                 /s/ Allen H. Hurst
                                                 Allen H. Hurst
Case 6:20-cr-00064-JCB-KNM Document 28 Filed 02/24/21 Page 3 of 3 PageID #: 70




Elements of Offense - Page 2
